1



 1                      CAUSE NO. 2013-CR-2894

 2   STATE OF TEXAS           * IN THE DISTRICT COURT
                                                     FILED IN
                              *               4th COURT OF APPEALS
 3                            *                SAN ANTONIO, TEXAS
     vs.                      * 227th JUDICIAL4/20/2015
                                                DISTRICT8:14:16 PM
 4                            *                 KEITH E. HOTTLE
                              *                       Clerk
 5   HECTOR RAMIREZ           * BEXAR COUNTY, T E X A S
     ________________________________________________________
 6         REQUEST FOR EXTENSION FOR TIME TO FILE RECORD

 7        I, ERMINIA UVIEDO, Auxilary Court Reporter for the
     County of Bexar, State of Texas, do hereby state that I
 8   have contacted the attorney for Hector Ramirez and
     relayed how much payment would be for the record of
 9   November 12, 2013, in the above styled cause. I have
     prepared the record and it is complete. Although, I have
10   not yet received payment of said record.

11        I also would like to state that I did not take the
     habeus corpus hearing on the above styled and numbered
12   cause. The only record I took in this case was for
     November 12, 2013.
13

14
                             /s/ ERMINIA UVIEDO, RMR, CRR, CSR
15                           __________________________________
                             ERMINIA UVIEDO, RMR, CRR, CSR
16                           Commission Expires: 12-31-2016

17

18

19

20

21

22

23

24

25